Appendix A to the Operating Expenses Limitation Agreement (as amended on June 20, 2014 to add Scharf Global Opportunity Fund) Advisors Series Trust Fund and Share Class Operating Expense Limit as a Percentage of Average Daily Net Assets Scharf Fund Investor Class 1.25% Scharf Balanced Opportunity Fund Investor Class 1.20% Scharf Global Opportunity Fund Retail Class Inception through January 27, 2016 January 28, 2016 through January 27, 2017 January 28, 2017 and thereafter 0.50% 1.15% 1.50% ADVISORS SERIES TRUST SCHARF INVESTMENTS, LLC on behalf of the Funds listed on Appendix A By:/s/ Douglas G. Hess By: /s/ Brian A. Krawez Name:Douglas G. Hess Name:Brian A. Krawez Title:President Title: President
